 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5

 6                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 7 In Re
             Jed Ilano Bernal                            Chapter 13 Case Number:
 8                                                       20-40712-CN 13

 9                             Debtors(s)
10
            NOTICE OF CONFIRMATION HEARING DATE, TIME AND LOCATION

11
     TO DEBTOR(S), DEBTOR(S)’ ATTORNEY AND ALL INTERESTED PARTIES:
12
        NOTICE IS HEREBY GIVEN that a Confirmation Hearing will be held on June 23,
13

14
     2020 at 1:30 pm at the United States Bankruptcy Court, 1300 Clay Street, Courtroom 215,

15 Oakland, California.

16
     Date: May 18, 2020                                       /s/ Martha G. Bronitsky
17
                                                              Signature of Martha G. Bronitsky
18                                                            Chapter 13 Standing Trustee

19

20

21

22

23

24

25

26

27

28
Case: 20-40712       Doc# 19       Filed: 05/18/20   Entered: 05/18/20 15:21:17    Page 1 of 3
 1   In Re
              Jed Ilano Bernal                              Chapter 13 Case Number:
 2                                                          20-40712-CN 13

 3
                                          Debtors(s)
 4                                       CERTIFICATE OF SERVICE

 5
      I HEREBY CERTIFY that I have served a copy of the within and foregoing document on
 6    the debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives
      and the registered agent for the creditor by depositing it in the United States mail with first
 7    class postage attached thereto.
 8    I declare under penalty of perjury under the laws of the State of California that the foregoing
      is true and correct.
 9

10    May 18, 2020                                      /s/Tiffany Chow
                                                        Tiffany Chow
11

12                                                      Nathan D Borris Atty
      Jed Ilano Bernal                                  1380 A Street
13    38660 Lexington Street #521                       Hayward,CA 94541
      Fremont,CA 94536
14                                                      (Counsel for Debtor)
      (Debtor(s))
15

16 Capital One Bank
   Po Box 60599
17 City Of Industry, CA 91716

18 Capital One Bank
     Po Box 60599
19 City Of Industry, CA 91716

20 Capital One Bank / American Infosource
     4515 N Santa Fe Ave
21
     Oklahoma City, OK 73118-0000
22
   Capital One Bank / American Infosource
23 4515 N Santa Fe Ave
   Oklahoma City, OK 73118-0000
24

25    Roda Daria Bernal                             The Rexford Apartment
      38660 Lexington Street Apt. 521               3400 Country Drive
26    Fremont, CA 94536                             Fremont, CA 94536
      (Creditor)                                    (Creditor)
27

28
Case: 20-40712       Doc# 19     Filed: 05/18/20      Entered: 05/18/20 15:21:17         Page 2 of 3
 1   Barclays
     Po Box 60599
 2   City Of Industry, CA 917160517
     (Creditor)
 3
     Capital One Bank C/O American Infosource
 4
     Po Box 71083
 5   Charlotte, NC 282721083
     (Creditor)
 6
     Patelco Credit Union
 7   Po Box 2227
     Merced, CA 953440227
 8   (Creditor)
 9
     Capital One Bank C/O American Infosource
10
     Po Box 71083
     Charlotte, NC 282721083
11   (Creditor)

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 20-40712    Doc# 19    Filed: 05/18/20    Entered: 05/18/20 15:21:17   Page 3 of 3
